Citation Nr: 1302826	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  10-20 614	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hip/abdominal disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a skin condition, to include rashes and eczema.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1964 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the Veteran's claims file is currently with the RO in New Orleans, Louisiana.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the New Orleans RO in August 2012.  A transcript of the hearing is associated with the claims file. 

With respect to the Veteran's claim for a bilateral hip/abdominal disorder, and a skin condition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In this regard, with respect to the Veteran's hip/abdominal disorder, the Board notes that the Veteran initially characterized such claim as bilateral joint pain of his hips.  However, at the hearing, he noted that his pain was higher in his abdomen, near his ribs in his midsection, and not in his hips.  Therefore, the Board has recharacterized such claim as entitlement to service connection for a hip/abdominal disorder.  Relevant to the Veteran's skin condition, the Board observes that such was initially characterized as two separate claims: entitlement to service connection for a skin condition and entitlement to service connection for rashes.  However, the Veteran testified at his Board hearing that his skin condition consisted of rashes, and specifically indicated that such claims were one and the same.  Moreover, his treatment records reflect a diagnosis of eczema.  Therefore, the Board has characterized the issue as entitlement to service connection for a skin condition, to include rashes and eczema.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The Veteran claims service connection for a bilateral hip/abdominal disorder, a left knee disorder, and a skin condition, to include eczema and rashes.  He contends that his hip/abdominal disorder began during his service in the Reserves and has continued to the present time.  He further alleges that his left knee was injured when he was hit by a Jeep during his service in Vietnam.  Finally, he claims that he has had a skin condition, to include a rash, since his return from Vietnam.  Therefore, he contends that service connection for such disorders is warranted.  

The Board finds that a remand is necessary in order to obtain outstanding treatment records and to afford the Veteran VA examinations so as to determine the current nature and etiology of his alleged disorders.

With respect to outstanding records, the Board observes that the Veteran has claimed service connection for a bilateral hip/abdominal disorder that began during his Reserve service.  His DD 214 Form reflects that he was transferred to the Army Reserves in February 1966.  The Veteran testified that he served two years of active Reserve duty and two years of inactive Reserve duty.  However, no records from his Reserve service are contained in the claims file.  Therefore, a remand is necessary in order to obtain such records.  

Furthermore, the Veteran testified at his Board hearing that he began seeking treatment for his claimed disorders from the VA Medical Center in New Orleans, Louisiana, immediately following his discharge in February 1966.  Records from such facility, as well as the Baton Rouge, Louisiana, VA Outpatient Clinic, dated from November 2001 to February 2010 are of record.  Therefore, records from the New Orleans VA Medical Center dated from 1966 to the present that are not already of record should be obtained on remand.

The Board further notes that the Veteran has identified treatment at a number of private facilities, to include Methodist Hospital, Mercy Baptist Hospital, Lakeland Hospital, and Ochsner Medical Center.  While several of those records requests appear to have been unsuccessful due to destruction of records as a result of Hurricane Katrina, the Board notes that several records were received, including records from Ochsner Medical Center dated in 2001 and Mercy Baptist Hospital dated from 1994 to 1996.  The Board also observes that a March 2009 VA treatment record reflects that the Veteran's treatment for a hernia repair was to be outsourced to Tulane in May 2009.  As such, while on remand, the Veteran should be given another opportunity to identify any additional private treatment records, to include those relevant to his May 2009 hernia repair at Tulane, and, after obtaining any necessary authorization from him, VA should attempt to obtain them. 

Finally, the Board notes that, at the hearing, the Veteran indicated that he received treatment soon after his separation from military service from a physician, Dr. Wooten, who is now deceased and whose records were destroyed.  He indicated that he obtained a signed statement from the physician's spouse confirming that he was a patient.  This statement, however, is not contained in the current file.  Therefore, on remand, the Veteran should be given an opportunity to submit this statement from the wife of his former physician.

The Board further finds that a remand for VA examinations so as to determine the current nature and etiology of his claimed disorders is warranted.

With respect to his bilateral hip/abdominal disorder, as noted in the Veteran's service treatment records (STRs) and VA treatment records, he has a history of an umbilical hernia at age 3.  In a recent treatment record dated in April 2009, he was seen for "pain along the sides of his pelvis" and was scheduled for a hernia operation in May 2009 at Tulane.  He was diagnosed with an external inguinal hernia, which had reportedly been present for about two years.  In addition, treatment records from Mercy Baptist Medical Center dated between December 1994 and July 1996 document an additional surgery for a right-sided inguinal hernia.  In January 2001 he received treatment for "abdominal/lower pelvic discomfort, of unclear etiology."  Given the clarification that he made at the August 2012 hearing and his history of hernias, including an operation dated in May 2009 for which medical records have not yet been obtained, the Veteran should be afforded a VA examination to clarify the diagnosis of a bilateral hip or abdominal disorder, and provide an opinion regarding the etiology of such disorder, to include whether such is related to his military service.

The Veteran has likewise claimed service connection for a left knee disorder.  At the August 2012 hearing, he explained that his knee injury was initially incurred in Vietnam when it was struck by a Jeep.  According to his testimony, he did not receive proper treatment at the time and he has had popping in his knee since the incident.  In light of the Veteran's testimony regarding an injury consistent with his service in Vietnam and the continuity of left knee symptomatology, the Board finds that he should be afforded a VA examination so as to determine the current nature and etiology of any left knee disorder found to be present.  In this regard, the examiner should consider whether the knee disorder is consistent with an injury in the manner described by the Veteran.

Finally, the Veteran has also claimed service connection for a skin condition, to include rashes and eczema.  He explained at the hearing that he has a chronic rash on the back of his legs, which started about 1967, shortly after his return from service in Vietnam.  He used a number of different creams to stop the itching and to prevent the chronic rash from spreading.  As a chronic rash is a condition capable of lay observation, the Veteran's statements describing his rash are competent.  Furthermore, his exposure to herbicides, including Agent Orange, is consistent with his service in Vietnam.  Therefore, he should be afforded a VA examination so as to assess the current nature and etiology of his current skin condition, to include rashes and eczema, to include whether such is related to his in-service herbicide exposure.

Accordingly, the case is REMANDED for the following actions:

1.  Request all the Veteran's service treatment records from his time in the United States Army Reserves, i.e., for his period of service from 1966 to 1970, from any appropriate source, to include the National Personnel Records Center.  All attempts to obtain these records should be documented and associated with the claims file.

2.  Send a letter to the Veteran requesting that he provide the names and contact information of any treatment providers that he has seen for any of his claimed conditions, to include his May 2009 hernia repair at Tulane.  He should also be afforded an opportunity to submit a statement from Dr. Wooten's spouse regarding his previous treatment from such physician.

After securing any necessary authorization from the Veteran, obtain all identified treatment records, to include those from Tulane pertaining to his hernia repair and the New Orleans VA Medical Center dated from 1966 to the present that are not already contained in the claims file, should also be obtained.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all obtaining all outstanding records, the Veteran should be afforded a VA examination(s) in order to determine the current nature and etiology of his claimed disorders.  In each of the examination(s), the examiner(s) should review the entire claims file, including a complete copy of this remand, and consider the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.

Bilateral hip/abdominal disorder

The examiner should diagnose all current disorders of the bilateral hips and/or abdomen.  He or she should specifically indicate whether a hernia is present. 

	If a hernia is diagnosed: 

Is there clear and unmistakable evidence that the hernia pre-existed service?

(i)  If there is clear and unmistakable evidence that the hernia pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing hernia did not undergo an increase in the underlying pathology during service.  

If there was an increase in the severity of the Veteran's hernia, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that the hernia pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, to include any period of active duty for training or inactive duty for training during his Reserve service.  

For all other diagnosed bilateral hip or abdominal disorders:

The examiner should offer an opinion as to whether it is at least as likely as not that such is related to the Veteran's military service, to include any period of active duty for training or inactive duty for training during his Reserve service.

Left knee disorder

The examiner should diagnose all current disorders of the left knee.  Thereafter, he or she should offer an opinion as to whether it is at least as likely as not that such is related to the Veteran's military service, to include his alleged injury in which a Jeep backed into his knee.  The examiner should specifically consider whether the present left knee disorder is consistent with an injury in the manner described by the Veteran.

Skin condition, to include rashes and eczema

The examiner should diagnose all current skin conditions, to include any rashes or eczema, found to be present.  Thereafter, he should offer an opinion as to whether it is at least as likely as not that such is related to the Veteran's military service, to include his exposure to herbicides.  

In offering any opinion, the examiner(s) must consider the lay statements of record regarding the incurrence of the Veteran's claimed disorders, and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


